In re Cole, James J.; — Defendants); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court for the Parish of Orleans, Div. “A”, No. 368-045; to the Court of Appeal, Fourth Circuit, No. 95KW-2566.
Writ granted; case remanded to the district court. The district court is ordered to appoint counsel for purposes of holding a hearing at which it will determine whether relator is entitled to an out-of-time appeal under the rule of State v. Counterman, 475 So.2d 336, 340 (La.1985).